Title: From Thomas Jefferson to William C. Somerville, 29 May 1823
From: Jefferson, Thomas
To: Somerville, William C.


                        Sir
                        
                            Monticello
                            May 29. 23.
                        
                    On my return home yesterday, after a considerable absence I find here your favor of the 8th with the volume you have been so kind as to send me on the French revolution. I have not yet had time to peruse it; but from a cursory view into parts of it I find it written in a spirit which harmonises with my own and promises me information as to events which were subsequent to those of which I was an eyewitness. for this gratification be pleased to accept my thanks, and assurances of my great respect and esteem.
                        Th: Jefferson
                    